 244DECISIONS OF NATIONALLABOR RELATIONS BOARDBulk Haulers,Inc. and Chauffeurs,Teamsters andHelpers,Local 633 ofNew Hampshire,affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 1-CA-7998July 18, 1975SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn November 22, 1972, the National Labor Rela-tions Board issued its original Decision and Order inthis case' finding, in agreement with the Administra-tive Law Judge, that the Respondent had not violat-ed Section 8(a)(1) and (3) of the Act as alleged. On apetition for review, the United States Court of Ap-peals for the District of Columbia Circuit on Decem-ber 23, 1974, reversed the Board's determinationsand remanded the case to the Board for further con-sideration as specified-in its decision .2 By letter datedFebruary 28, 1975, the Board notified the parties thatthey could file statements of position concerning theissues raisedby the court's remand.Such statementswere filed by all parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.I.BACKGROUNDRespondent Bulk Haulers maintains, insofar asrelevant here, a truck terminal at Nashua, NewHampshire, where it employs some three to five in-terstate truckdrivers. In early November 1971, Ron-ald Hall, one of the drivers, contacted the Union andseveral unionmeetingswere held at his house.Among others, employee Stephen McKay attendedthe meetings. Also, according to Hall, McKay wasthe driver to whom he talked most about the Unionin November.Towards the end of the month Therriault,Respondent's vice president of operations, calledMcKay into a conference room where, in the courseof a conversation first concerned with certain truck-ing problems, he asked McKay if he had been ap-proached by the Union, adding that McKay neednot reply if he wished not to. McKay said he hadbeen approached. Later in the conversation Ther-'200 NLRB 389.2 Chauffeurs, Teamsters and Helpers, Local 633 of New Hampshire, IBT v.N.L.R.B.,509 F.2d 490 (C.A.D.C., 1974).riault toldMcKay that if the Union got in it wouldinstitute a seniority plan under which McKay could"come up short." A week or so later, Therriault dis-charged Hall, assertedly for being late for pickup ap-pointments. The Respondent concedes that it wasopposed to the organization of its drivers and it alsoappears that it was aware of those organizational at-tempts in general and of Hall's activities in particu-lar.;II.THE ALLEGED 8(a)(1) VIOLATIONSThe complaint alleged in effect that Therriault'saskingMcKay if he had been approached by theUnion and threatening him he would come up shortif the Union got in violated Section 8(a)(1) of theAct.The Trial Examiner-and hence the Boardwhich adopted his decision-held that the interroga-tion was limited in scope, that its coercive aspect, ifany, was blunted by the assurance to McKay he neednot answer, and thus that it was not unlawful. Withrespect to Therriault's comment that McKay would"come up short" under union-instituted seniority, theTrial Examiner held it to be a permissible predictionand not an unlawful threat. The court refused to ac-cept these ultimate findings.With respect to the in-terrogation it noted that it was extremely dubiousthat Therriault's assuring McKay he need not answerwould "blunt" any coercive effect of the questioning.As for the statement McKay might "come up short,"the court was concerned that the comment mightvery well not be an innocent prediction because, itconcluded, there was "no evidence in the record tosupport the trial examiner's conclusion that Ther-riault had a reasonable basis for asserting that theUnion might bring in a seniority system which woulddisadvantage McKay." 4 However, the court's prima-ry concern with the Trial Examiner's, and thus theBoard's, resolution of the8(a)(1) issueswas that theresult had not been reached after "the type of inquirymandated byBourneand relatedcases." 5 Thus, itThe court found that Therriaulthad knowledge of Hall's union activi-ties.His more general knowledgecan properlybe inferred from his testimo-ny that he at one time or another askedeverydriver but Hall if he had beenapproachedby the Union.In supportof its position the court referred to the SupremeCourt'sdecisioninN L.R.B. v. GisselPacking Co.,395 U.S. 575,which"establishesthat[employerstatements as to the effect of unionization]must be eithernon-coerciveor a prediction 'carefully phrasedon the basisof objective factto conveyan employer's belief as to demonstrably probable consequencesbeyond his control ... "' 509 F.2d at 494.Referring toBourne v.N L.R.B.,332 F.2d 47 (C.A. 2, 1964). There thecourtstated that interrogation,itself not threatening, is not an unfair laborpractice unless it meets certain fairly severe standards which include: (1)The background,i.e., is there a history of employer hostility and discrimina-tion9(2) The nature of the information sought, e.g., did the interrogatorappear tobe seeking informationon which tobase taking action againstindividualemployees? (3) The identityof the questioner, i.e., how high washe in thecompany hierarchy? (4) Place and method of interrogation, e.g.,was the employee called fromwork to theboss' office? Was there an atmo-sphere of"unnaturalformality"? (5) Truthfulness of the reply.219 NLRB No. 39 BULK HAULERS, INC.remanded the case for the Board's reconsideration ofthe 8(a)(1) allegations on the basis of a more compre-hensive evaluation of Therriault's conduct in light ofthe factors summarized above. The Board having ac-cepted the remand, we accept the court's views as thelaw of the case.We have outlined above the facts relevant to abroad reconsideration of the 8(a)(1) issues. It readilyappears that the alleged improper conversation oc-curred shortly after unionization of Respondent'sdrivers began, that Respondent was aware of and op-posed to such unionization, and that the conversa-tion was conducted by a high company official, not aminor supervisor, in a conference room which wasnot a part of the drivers' work area. It is also perti-nent to note that the information elicited by Ther-riault-i.e.,McKay's acknowledging he had been ap-proached by the Union-was almost immediatelyfollowed by a warning (to use a neutral term) thatMcKay should not support the Union because itssuccess could result in an economic loss to him. Con-sequently, it appears that Therriault sought the infor-mation concerning union activities for the purpose,perhaps among others, of guiding his actions to de-feat the Union's organizational efforts. In any event,we find that in the circumstances here the interroga-tion of McKay was coercive and thus in violation ofSection 8(a)(1) of the Act.Furthermore, we find that Therriault's warning toMcKay that he might come up short if the Union gotinwas anunlawful threat. As indicated, the courtfound that there was no evidence to supportTherriault's assertion that the Union would institutea seniority system adverse to McKay's interest. Thus,Therriault's warning was a prediction in form onlybut in substance was a clear threat of economic retal-iation if the Union were successful-a threat evokedby his learning throughillegal interrogationthat theUnion had approached McKay.In thesecircum-stances, wefind that Therriault's warning to McKayviolatedSection 8(a)(1) of the Act.III.THE ALLEGED8(a)(3) AND(1) VIOLATIONRonald Hall was discharged by Therriault on De-cember 9, 1971. The Trial Examiner conceded thedischarge was suspicious. However, he concludedRespondent had no knowledge of Hall's activities onbehalf of the Union and on that ground alone foundthat the General Counsel had failed to prove the dis-charge was unlawful. The court agreed that the dis-charge was highly suspect. But it found, contrary tothe Trial Examiner and thus the Board, that Ther-245riault did, indeed, at times relevant have knowledgeof Hall's union activities. Consequently, it remandedfor the purpose of the Board's determining "whetherHall's discharge was motivated by his union activi-ties" and was thus unlawful.Absent good cause there can be no doubt but thatHall's discharge was occasioned by his union activi-ties.As described above, Hall was the leading unionactivist among Respondent's drivers and it was hewho first contacted the Union. He held several unionmeetings at his house and was otherwise active onbehalf of the Union. Also, as stated, Respondent wasopposed to the Union, and Hall's discharge occurredabout a month after he initiated union organizationalactivities and only about a week or so after the un-lawful interrogation of McKay.The Respondent contends basically that Hall wasdischarged because of his poor record in arriving ontime for appointments to pick up cargos,latenesseswhich it contends threatened the loss of its primarycustomer, the New Hampshire State Liquor Commis-sion.6 However, the event which precipitated the dis-charge was, according to Thernault, Hall's late arriv-al at Taylor Wines on December 6; that latenessresulted,Therriault claimed, in a telephone com-plaint from Taylor to Respondent's dispatcher whoin turn informed him, Therriault, of the lateness, andconsequent complaint. To be sure, in the spring of1971-over 6 months before his discharge-Hall'slateness onseveral occasions resulted in a complainttoRespondent from the State Liquor Commission.However, subsequent to that time and up till Decem-ber 6, though Hall was late on various occasions-sometimesfor wholly justified reasons-his work as adriver resulted in no further complaints to Respon-dent. Then came the December 6 incident as out-lined by Therriault. But we note that Respondent'sdispatcher testified that he received no telephone callfrom Taylor complaining about Hall being late onDecember 6, and that he never told Therriault thathe had received such a call. The Trial Examiner cred-ited the dispatcher's testimony and, in consequence,discredited Therriault. Thus, the event which Ther-6 In its statementof positionthe Respondent included a "Recap of Ser-vice Failures of Ronald Hall," a document which, as it concedes, "wasrejected as an exhibitby the TrialExaminer on the grounds that it was aduplication of evidencealreadyin theofficial record" but which,itcon-tends, "nonetheless highlights the events whichled Therriaultto the conclu-sion that Hall had to be dismissed from the Respondent's employ." TheUnion fileda motion requestingthatthe Boardstrike anddisregard the"Recap of Service Failures of Ronald Hall" summary, on the ground main-ly that therecord isclosed and the introductionof a document,especially apreviouslyrejectedone, is inappropriate.However,the Respondent in itsstatement is not seeking to have the summary placed in evidence. Rather itappears there as part of the Respondent's argument and is entitled to nomore or less consideration than any other argument in a brief involving anasserted recapitulation or summary of evidence in a record.Consequentlywe find no merit in theUnion's position and its motion is denied 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDriault stated caused him to discharge Hall did not infact occur, and Therriault's contrary testimony is ob-viously an intended coverup of what was, we find, hisunlawful union-related reasons for the discharge?Therefore, as Respondent had not for some 6 monthsormore prior to December 6 received any com-plaints suggesting Hall's tardiness was jeopardizingitsbusiness, and as Taylor made no complaint onthat date concerning Hall, we find that Respondent'sproffered economic reason for discharging Hall waswithout substance and that the reason for the dis-charge was Hall's union activities. Consequently, wefurther find that Respondent in discharging RonaldHall on December 9, 1971, violated Section 8(a)(3)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth aboveand in the Trial Examiner's Decision have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inand is engaging in unfair labor practices within themeaningof Section 8(a)(1) and (3) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent dischargedRonald Hall because of his union activities, we shallorder that Hall be offered immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position withoutprejudice to his seniority or other rights and privi-rTo shore up what was an obviously disintegrating position,the Respon-dent shifted grounds somewhat and sought to defend Hall's discharge onthe ground that Themault knew Hall had left Nashua late and thus couldproperly presume he would amve late for his 3 p.m. appointment.Hall doesseem to have had a proclivity for giving himself very little leeway withrespect to time in reaching his appointments.Nevertheless,the record doesshow that Hall could have arrived at Taylor Wines on time while drivingwithin the legal speed limits. However,he did not in fact arrive until 3.25p.m. But Themault did not know that when he decided to discharge Hall.Furthermore,Hall testified without contradiction that he had been told byRespondent that he had a half hour allowable margin in arriving for ap-pointments at Taylor Wines.And, in any event,as stated, Hall's arrival at3:25 evoked no complaint from Taylor.Also, as mentioned in the TrialExaminer'sDecision,Hall wrote in his drivers log that he arrived at Taylorat 3 p.m., not 325 Therriault was unaware of this misstatement at the timehe fired Hall.Furthermore,as the record shows, the misstatement was notmade for purposes of misleading Respondent concerning Hall's time ofarrival but for the purpose of making it appear when he started on his returntrip at I I p.m. that he had had the required 8-hourlayoverleges,and that Respondent make him whole for anyloss of earnings he may have suffered by reason ofthe discrimination against him by paying to him asum of money equal to that which he normally wouldhave earned as wages from the date of his dischargeto the date of the offer of reinstatement, less netearnings.Backpay shall be computed in the mannerset forth inF.W.Woolworth Company,90 NLRB289 (1950), and shall include interest as provided inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAW1.Bulk Haulers,Inc., is,and at all material timeshas been, an employer within the meaning of Section2(2) of the Act, engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.Chauffeurs, Teamsters and Helpers, Local 633ofNew Hampshire, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is, and at all materialtimeshas been, a labor organization within themeaning ofSection 2(5) of the Act.3.By interrogating StephenMcKay concerninghis union activities and by threatening him with ad-verse consequences if the Union were successful inorganizing its drivers, Respondent engaged in, and isengagingin, unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.4.By discharging Ronald Hall because of his ac-tivities on behalf of the Union, Respondent engagedin, andis engagingin, unfair labor practices withinthe meaningof Section 8(a)(1) and (3) of the Act.5.The above unfair labor practices are unfair la-bor practices within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent BulkHaulers, Inc., Nashua, New Hampshire, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning union ac-tivities.(b)Threatening employees with adverse conse-quences if Chauffeurs, Teamsters and Helpers, Local633 of New Hampshire, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other union,becomes their bargaining representative.(c)Discouraging membership in, or activities onbehalf of, the above-named or any other labor orga- BULK HAULERS, INC.247nization by discharging employees or by otherwisediscriminating against its employees in regard to hire,tenure of employment, or any other term and condi-tion of employment because of their union activities.(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights protected by Section 7 of the Act.(2)Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Offer Ronald Hall immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent job, without prej-udice to his seniority or other rights and privileges orworking conditions, and make him whole for any lossof earnings he may have suffered as a result of thediscrimination against him, such backpay to be de-termined in the manner set forth in the section hereinentitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its Nashua, New Hampshire, estab-lishment copies of the attached notice marked "Ap-pendix." 8 Copies of said notice, on forms providedby the Regional Director for Region 1, after beingduly signed by the Respondent's representative, shallbe posted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-8 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."spondent to ensure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively question employeesabout union activities.WE WILL NOT threaten employees that they will"come up short" or be otherwise hurt if theChauffeurs, Teamsters and Helpers, Local 633of New Hampshire, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any otherunion, becomes their bargaining representative.WE WILL NOT discharge you because you en-gage in activities in support of Local 633 or anyother union.WE WILL NOT in any other way interfere with,restrain, or coerce you in the exercise of yourrights to organize; to form, join, or assist a labororganization; to bargain collectively through abargaining agent chosen by you; to engage inother group activities for the purpose of collec-tive bargaining or other mutual aid or protec-tion; or to refrain from any such activities.WE WILL offer to reinstate Ronald Hall to hisformer job or, if that job no longer exists, to asubstantially equivalent one, without any loss inhis seniority or other rights and privileges andWE WILL pay him any money he lost as a result ofour discrimination against him with interest at 6percent.BULK HAULERS, INC.